Title: To James Madison from William Riggin, 30 March 1803
From: Riggin, William
To: Madison, James


					
						Sir
						Trieste 30th. March 1803
					
					I had this honor on the 26 Ulto. a copy of which is annexed.  On the 3d. Inst. I addressed the Secretary of State for foreign affairs a copy of which I have also the honor of inclosing you, and yesterday the acceptation of my appointment as Consul of the United States, was notified to me in due form, a copy of which notification I herewith inclose for your perusal, by which you will please to observe the delay has been owing to the representations made to this Government by Mr. Lamson the late Consul.
					The Bond required by law for the faithful discharge of the duties of my office shall be forwarded to you by the first favorable opportunity.  I have the honor to be with perfect respect Sir Your very obt. hume. Servt.
					
						Will. Riggin
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
